DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 17 and 30 have been considered but are moot in light of new grounds of rejection made below.
Applicant argued that prior art Lee does not expressly disclose the amended limitation “a conversion layer completely covering the at least one semiconductor chip and the frame on all surfaces that are uncovered by the carrier”.
However as shown in the rejection below, in different embodiment Fig 42 discloses the amended limitation.
For at least above mentioned reasons, the rejection is deemed proper and considered final.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17, 19, 22-27, 30-31, 34-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2011/0309404; hereinafter Lee).

a carrier (11/13/18; Fig 42; ¶ [0223]) having a main plane of extension (Fig 42); 
at least one semiconductor chip (41; Figs 1-2; ¶ [0223]) arranged on the carrier (11/13/18; Fig 42; ¶ [0223]); 
a frame (21; Fig 42; ¶ [0223]) arranged on the carrier (11/13/18; Fig 42; ¶ [0223]) and surrounding the semiconductor chip (41; Figs 1-2; ¶ [0223]) in lateral directions (Fig 42) which are parallel (Fig 42) to the main plane of extension of the carrier (11/13/18; Fig 42; ¶ [0223]); and 
a conversion layer (66; Fig 42; ¶ [0223]) completely covering (Fig 42) the at least one semiconductor chip (41; Figs 1-2; ¶ [0223]) and the frame (21; Fig 42; ¶ [0223]) on all surfaces (Fig 42) that are uncovered by the carrier (11/13/18; Fig 42; ¶ [0223]),
wherein the at least one semiconductor chip (41; Figs 1-2; ¶ [0223]) extends further in a vertical direction (z direction; Fig 42) than the frame (21; Fig 42; ¶ [0223]), where the vertical direction (z direction; Fig 42) is perpendicular (Figs 42) to the main plane of extension of the carrier (11/13/18; Fig 42; ¶ [0223]), 
wherein the semiconductor chip (41; Figs 1-2; ¶ [0223]) is configured to emit electromagnetic radiation (¶ [0070]), and 
wherein the frame (21; Fig 42; ¶ [0223]) and the semiconductor chip (41; Figs 1-2; ¶ [0223]) are spaced from each other in the lateral directions by a gap (Fig 42 shows that there is space or gap between the chip (41) and the frame (21)).



Regarding claim 22, Figs 42 and 1-2 of Lee discloses a lateral width of the gap is at least 25 µm and at most 50 µm (¶ [0155]; The width of area A1 or gap is within the claimed range; Figs 1-2).

Regarding claim 23, Figs 42 and 1-2 of Lee discloses the frame (21; Fig 42; ¶ [0223]) is in direct contact (Fig 42) with the carrier (11/13/18; Fig 42; ¶ [0223]).

Regarding claim 24, Figs 1-2 of Lee discloses the frame (21; Fig 42; ¶ [0223]) is in direct contact (Figs 42 and 1-2) with the conversion layer (66; Fig 42; ¶ [0223]).

Regarding claim 25, Figs 42 and 1-2 of Lee discloses the conversion layer (66; Fig 42; ¶ [0223]) is configured to convert a wavelength of the electromagnetic radiation (¶ [0070], [0129]).

Regarding claim 26, Figs 42 and 1-2 of Lee discloses the conversion particles are dispersed in a matrix material (¶ [0079]-[0083]) of the conversion layer (66; Fig 42; ¶ [0223]).



Regarding claim 30, Fig 42 of Lee discloses a method for forming an optoelectronic semiconductor device, the method comprising: 
providing a carrier (11/13/18; Fig 42; ¶ [0223]) having a main plane of extension (Fig 42); 
attaching at least one semiconductor chip (41; Figs 1-2; ¶ [0223]) arranged on the carrier (11/13/18; Fig 42; ¶ [0223]); 
attaching a frame (21; Fig 42; ¶ [0223]) arranged on the carrier (11/13/18; Fig 42; ¶ [0223]) and where the frame surrounds the semiconductor chip (41; Figs 1-2; ¶ [0223]) in lateral directions (Fig 42) which are parallel (Fig 42) to the main plane of extension of the carrier (11/13/18; Fig 42; ¶ [0223]); and 
depositing a conversion layer (66; Fig 42; ¶ [0223]) completely  covering the semiconductor chip (41; Figs 1-2; ¶ [0223]) and the frame (21; Fig 42; ¶ [0223]) on all surfaces that are uncovered by the carrier,
wherein the at least one semiconductor chip (41; Figs 1-2; ¶ [0223]) extends further in a vertical direction (z direction; Fig 42) than the frame (21; Fig 42; ¶ [0223]), where the vertical direction (z direction; Fig 42) is perpendicular (Fig 42) to the main plane of extension of the carrier (11/13/18; Fig 42; ¶ [0223]), 
wherein the semiconductor chip (41; Figs 1-2; ¶ [0223]) is configured to emit electromagnetic radiation (¶ [0070]), and 


Regarding claim 31, Figs 42, 1-2 and 9 of Lee discloses forming at least one electrical contact of the semiconductor chip (41; Figs 1-2; ¶ [0223]) via wire bonding (51/52; Fig 9; ¶ [0071]) before depositing (Fig 9) the conversion layer (66; Fig 42; ¶ [0223]).

Regarding claim 34, Figs 42 and 1-2 of Lee discloses a lateral width of the gap is at least 25 µm and at most 50 µm (¶ [0155]; The width of area A1 or gap is within the claimed range; Figs 1-2).

Regarding claim 35, Figs 42 and 1-2 of Lee discloses the frame (21; Fig 42; ¶ [0223]) is in direct contact (Fig 42) with the carrier (11/13/18; Fig 42; ¶ [0223]) and wherein the frame (21; Fig 42; ¶ [0223]) is in direct contact (Figs 42 and 1-2) with the conversion layer (66; Fig 42; ¶ [0223]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 18, 28-29 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2011/0309404; hereinafter Lee).
Regarding claim 18, Lee does not expressly disclose a thermal conductivity of the frame is larger than a thermal conductivity of the conversion layer.
However, the ordinary artisan would have recognized the materials used to form the frame and the materials used for conversion layer to be a result effective variable affecting the thermal conductivity. Thus, it would have been obvious to vary the materials in order to have thermal conductivity within the claimed range, since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B

Regarding claim 28, Fig 42 of Lee does not expressly disclose the optoelectronic semiconductor device comprises at least two semiconductor chips and wherein the frame surrounds each of the semiconductor chips in the lateral directions.
In the same field of endeavor, Fig 12 of Lee (in different embodiment) discloses an optoelectronic semiconductor device can comprises at least two semiconductor chips (41A/41B; Fig 12; ¶ [0140]) and a frame (21/22/23; Fig 12; ¶ [0142]) surrounds each of the semiconductor chips in the lateral directions (Fig 12).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that the optoelectronic semiconductor device comprise plurality of semiconductor chips and the frame surrounds each of the semiconductor chips in the structure of Fig 42 in order to form an optoelectronic device with plurality of light emitting chips which may be utilized into light unit (¶ [0139], [0312]; Also ¶ [0312] states that the light emitting device according to the any embodiment may be applied to the light unit. The light unit may have a structure in which a plurality of light emitting devices are arrayed.)

Regarding claim 29, Fig 42 of Lee does not expressly disclose the optoelectronic semiconductor device comprises at least two semiconductor chips and the frame comprises at least two sub-frames and wherein each sub-frame surrounds at least one semiconductor chip in the lateral directions.
In the same field of endeavor, Fig 12 of Lee (in different embodiment) discloses the optoelectronic semiconductor device comprises at least two semiconductor chips (41A/41B; Fig 12; ¶ [0140]) and the frame (21/22/23; Fig 12; ¶ [0142]) comprises at 
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that the optoelectronic semiconductor device comprise plurality of semiconductor chips and the frame comprises at least two sub-frames and wherein each sub-frame surrounds at least one semiconductor chip in the lateral directions in the structure of Fig 42 in order to form an optoelectronic device with plurality of light emitting chips which may be utilized into light unit (¶ [0139], [0312]; Also ¶ [0312] states that the light emitting device according to the any embodiment may be applied to the light unit. The light unit may have a structure in which a plurality of light emitting devices are arrayed.)
Regarding claim 32, Lee does not expressly disclose a thermal conductivity of the frame is larger than a thermal conductivity of the conversion layer.
However, the ordinary artisan would have recognized the materials used to form the frame and the materials used for conversion layer to be a result effective variable affecting the thermal conductivity. Thus, it would have been obvious to vary the materials in order to have thermal conductivity within the claimed range, since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B

Claims 20-21 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2011/0309404; hereinafter Lee) as applied to claim 17 and further in view of Park et al (US 2018/0040707; hereinafter Park).
Regarding claim 20, Lee discloses that the frame (21/23; Fig 1; ¶ [0032]) comprises insulating material such as polyimide (¶ [0093]).
However Lee does not expressly disclose the frame comprises glass.
In the same field of endeavor, Park discloses an insulating material can comprise polyimide or glass (¶ [0047]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that the frame comprises glass 

Regarding claim 21, Lee discloses that the frame (21/23; Fig 1; ¶ [0032]) comprises insulating material such as polyimide (¶ [0093]).
However Lee does not expressly disclose the frame comprises borosilicate glass.
In the same field of endeavor, Park discloses an insulating material can comprise polyimide or borosilicate glass (¶ [0047]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that the frame comprises borosilicate glass or polyimide as taught by Park for the purpose of substituting art recognized equivalents known to be used for the same purpose (MPEP 2144.06).

Regarding claim 33, Lee discloses that the frame (21/23; Fig 1; ¶ [0032]) comprises insulating material such as polyimide (¶ [0093]).
However Lee does not expressly disclose the frame comprises borosilicate glass.
In the same field of endeavor, Park discloses an insulating material can comprise polyimide or borosilicate glass (¶ [0047]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that the frame comprises borosilicate glass or polyimide as taught by Park for the purpose of substituting art recognized equivalents known to be used for the same purpose (MPEP 2144.06).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kuo et al (US 2017/0133357; Discloses the limitations of claim 1 except the limitation of “a frame”)
Brandl et al (US 2016/0163932; Discloses the limitations of claim 1 except the limitation of “a frame”)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RATISHA MEHTA whose telephone number is (571)270-7473.  The examiner can normally be reached on Monday-Friday: 9:00am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos Feliciano can be reached on 571-272-5134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RATISHA MEHTA/Primary Examiner, Art Unit 2895